Citation Nr: 0208613	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  93-12 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to June 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's application to 
reopen his claim of entitlement to service connection for a 
back disorder.  A notice of disagreement was received in 
November 1992.  A statement of the case was issued in June 
1993.  A substantive appeal was received from the veteran in 
June 1993.  

In connection with the appeal, the veteran testified before 
an RO hearing officer in February 1994, and before the 
undersigned Board Member, in August 2000, in Washington, D.C.  
The transcripts of both hearings are of record.  

In April 1997, June 1998, and October 1998, the Board 
remanded the claim on appeal action, to include clarification 
of representation and for scheduling of a Board hearing.  

In December 2000, the Board remanded the claim for the 
purpose of conducting a VA examination and to obtain a 
medical opinion.  After completing the development requested, 
the RO continued the denial of the claim; hence, the matter 
has been returned to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  In a May 1989 rating decision, the RO denied service 
connection for a back disability.  Although notified of the 
decision in June 1989, the veteran did not appeal the denial.

2.  As none of evidence associated with the claims file since 
the May 1989 rating decision provides competent evidence of a 
medical relationship between current back problems and in-
service injury or disease, none of the evidence is new and 
material for  purposes of reopening the claim.  



CONCLUSIONS OF LAW

1.  The RO's unappealed May 1989 decision denying service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2001).

2.  The evidence associated with the claims file since the 
May 1989 decision is not new and material; thus, the 
requirements to reopen the claim of entitlement to service 
connection for a back disability have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on that claim has been accomplished.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (2001).  

In an August 1988 decision, the Board denied the veteran's 
claim of entitlement to service connection for a back 
disorder.  This decision is final.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (2001).  
Subsequently, the RO denied his application to reopen the 
claim for service connection for a back disorder in May 1989, 
and provided notice of the denial the next month; however, as 
the veteran did not appeal this adverse action, the decision 
is also final based on the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(c) (2001).  A 
statement received from the veteran in June 1991 was 
construed to be an application to reopen the claim of 
entitlement to service connection for a back disorder, and 
the denial of that claim culminated in the instant appeal.

Pertinent law and regulation provides that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the 1992 denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence of record at the time of the May 1989 denial 
consisted of service medical records, reflecting that the 
veteran's in-service complaints of back pain were acute and 
transitory in nature and were resolved prior to service 
separation.  Also of record were VA medical records (to 
include CT scan and X-ray reports), dated in the 1980's, from 
the VA Medical Center (VAMC) in Butler, Pennsylvania; a 
private medical statement, dated in 1987; and the transcript 
of the veteran's April 1987 hearing.  Post-service 
documentation of disc disease of the lumbosacral spine was 
first demonstrated in 1984.  X-ray examination of the 
lumbosacral spine in February 1984 was normal.  In October 
1984 the veteran gave a history of having fallen off a 
loading dock in May 1984 and re-injured his back.  Test 
results revealed evidence considered compatible with some 
evidence of L-5 radiculopathy.  Subsequent medical records 
indicated disc herniation at two levels of the lumbosacral 
spine.  None of the evidence then of record included 
competent medical evidence or opinion of a relationship 
between the veteran's in-service complaints of back pain and 
his post-service back disorder.

Evidence associated with the claims file since the May 1989 
denial includes records from Allegheny Valley Hospital, dated 
from September and October 1982.  These records note an old 
compression fracture at L1 and L2 with spina bifida occulta.  
He was diagnosed with old back injury.  Also received are 
records from Worcester City Hospital from February and 
September 1982 (which reflect treatment for back injury and 
pain, and a reported history of injury while on active duty; 
records from the Butler VAMC, dated from September 1982 to 
May 1997 (which also show treatment for back injury and pain, 
as well as a reported history of injury while on active 
duty); and the very detailed report of a January 2002 VA 
examination (which includes a medical opinion that the 
veteran's current back findings are more likely than not 
related to the normal degenerative process that occurs with 
aging rather than any relationship to an injury suffered 
during service; and that generalized motor-sensory peripheral 
neuropathy was more likely than not related to the veteran's 
years of alcohol abuse).  The veteran also offered testimony 
at three hearings, in July 1991, February 1994, and August 
2000, and submitted various statements in support of the 
appeal.  

Other than any duplicative VA treatment records (which are 
not, by definition, "new"), the medical added to the record 
since the  May 1989 denial is new, in the sense that it has 
not been previously considered; however, none of the 
additionally submitted evidence is material for purposes of 
reopening the claim.  The veteran's claim had been denied on 
prior occasions because there was no indication of a nexus 
between his in-service back complaints and his current back 
disability.  None of the new medical records indicates a 
nexus or relationship between his in-service back complaints 
and his current back disability.  None of the additional 
medical records, other than the January 2002 medical opinion, 
includes any comment whatsoever on the question of etiology 
or nexus, the January 2002 medical opinion militates against 
the claim, and the veteran has neither presented nor alluded 
to the existence of any contrary medical evidence or opinion 
(that supports his assertions).  The Board emphasizes that 
the fact that some of the medical records reflect the history 
the veteran reported to the examiner does not constitute 
competent medical nexus evidence.  In LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), the Court held that evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence...[and] a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

As regards the veteran's testimony and statements, in which 
he asserts a relationship between his in-service injury and 
current back problems, the Board notes that he has 
essentially restated the contentions he has made since he 
first requested service connection.  [Parenthetically, the 
Board notes that all of the veteran's statements regarding 
possible sources of evidence have been pursued by the RO.  As 
his assertions appear to be duplicative or cumulative of 
other evidence (statements) previously of record, they are 
not, by definition, "new."  The Board would also point out 
that, as a layperson, the veteran is not competent to provide 
a probative opinion on a medical matter, such as the etiology 
of a disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, where, as here, 
resolution of each of the issues on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the May 
1989 rating decision, when viewed either alone or in light of 
the evidence previously of record, tends to indicate that 
there is a medical nexus between the veteran's current back 
disability and his service in the military.  As such, none of 
the evidence is new and material for the purpose of reopening 
the claim, and the May 1989 denial remains final.  

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
which, as indicated above, was enacted during the pendency of 
the appeal.  The Board points out, however, that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen his 
claim, it does not appear that the duty to assist provisions 
of the Act are applicable in the instant appeal.  Moreover, 
as indicated above, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
Act, also are not applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on each of the issues on appeal has been 
accomplished.  In this regard, the Board notes that the 
veteran has been put on notice as to the bases for the denial 
of the claim, and, hence, what is needed to support the 
application to reopen the claim on appeal.  He also has been 
afforded various opportunities to present evidence and 
argument in support of the petition to reopen.  The Board is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
either of the claims on appeal.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen either of the 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for a back disability, the 
appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

